January 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         VINCENT PETERS, Appellant

NO. 14-12-00083-CV                          V.

                THE TOP GUN EXECUTIVE GROUP, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Top Gun
Executive Group, signed November 30, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and RENDER judgment that
the judgment filed by appellant, Vincent Peters, number VJ-005161-10, entered in
the Superior Court of New Jersey Law Division, Morris County Special Civil Part,
on July 6, 2010, in docket number DC-014124-09, is presently enforceable as a
Texas judgment.

      We further order that appellee, The Top Gun Executive Group, pay all costs
incurred because of this appeal.

      We further order this decision certified below for observance.